Citation Nr: 0204132	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  01-06 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.  

(The issues of entitlement to service connection for cervical 
spine disability; lumbar spine disability; hypertension; and 
stomach disability, to include as due to Agent Orange 
exposure, will be the subjects of a later decision.)


REPRESENTATION
	
Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from December 1963 to 
December 1979, and four years of prior active service.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for cervical spine 
disability; lumbar spine disability, hypertension; and 
stomach disability, to include as due to Agent Orange 
exposure, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the above noted 
issues.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The auditory threshold for the right ear at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz (Hz) are 
less than 40 decibels (dB); the auditory thresholds for at 
least three of these frequencies are not 26 dB or greater; 
and the speech recognition score for the right ear is not 
less than 94 percent.  




CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  In addition, since the 
RO's most recent consideration of the veteran's claim, 
regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the criteria for service connection for right ear hearing 
loss disability, and of the evidence needed to substantiate 
his claim.  The veteran has also been informed of the 
assistance VA will provide to obtain evidence and information 
necessary to substantiate the veteran's claim.  The veteran 
has submitted evidence in support of his claim, and the RO 
has provided him with a VA audiological examination.  Neither 
he nor his representative has identified any outstanding 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence or information.

In sum, the facts pertinent to this claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  A remand for RO consideration of the claim in 
light of the regulations implementing the VCAA would only 
serve to further delay resolution of the veteran's claim with 
no benefit flowing to the veteran.  Therefore, the Board will 
address the merits of the veteran's claim.  

II.  Factual Background

The veteran's service medical records  show that he underwent 
an audiological evaluation in October 1977.  For the right 
ear, it disclosed pure tone thresholds, in decibels, as 
follows:



HERTZ


500
1000
2000
3000
4000
10
10
20
20
15

An audiological evaluation in connection with the veteran's 
October 1979 separation medical examination disclosed right 
ear pure tone thresholds, in decibels, as follows:





HERTZ


500
1000
2000
3000
4000
5
5
15
20
10

Following the veteran's discharge, he underwent an 
audiological evaluation at an Army hospital in November 2000.  
It revealed right ear pure tone thresholds, in decibels, as 
follows:  



HERTZ


500
1000
2000
3000
4000
15
5
25
30
20

In February 2001, the veteran underwent a hearing examination 
for VA purposes.  He reported a history of noise exposure in 
service, to include working around jet engines and 
generators.  On audiological evaluation of the right ear, 
pure tone thresholds, in decibels, were as follows: 



HERTZ


500
1000
2000
3000
4000
5
5
20
35
20

Puretone decibel averages were 20 dB for the right ear (1000-
4000 Hz).  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear .  The pertinent 
impression was mild sensorineural hearing at 3000 Hz in the 
right ear.  

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when the speech recognition score using the 
Maryland CNC Test is less than 94 percent.  38 C.F.R. 
§ 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001)  

After a thorough review of the record, the Board finds that 
the veteran does not have right ear hearing loss disability 
for service connection purposes.  

As noted above, audiological evaluations in October 1979, 
November 2000 and February 2001 disclosed pure tone 
thresholds of less than 40 dB at the pertinent frequencies, 
and thresholds of 26 dB or greater at less than three of the 
pertinent frequencies.  Furthermore, word recognition ability 
as measured during the veteran's February 2001 examination 
was 94 percent in the right ear.  The foregoing examination 
results, which are uncontradicted, establish that the 
veteran's right ear hearing loss is not to the degree 
required to establish the presence of a disability for 
service connection purposes.  

Under the circumstances, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.  







ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

